Citation Nr: 1105719	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
toes, of the bilateral feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the Veteran's claim for service connection 
for residuals of frostbite, toes, of the bilateral feet.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
The appellant's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.  

In this case, a review of the Veteran's statements shows that he 
asserts that he has had foot symptoms, i.e., "tingling," since 
incurring frostbite during his service, with current 
symptomatology that includes pain.  See e.g., July 2006 VA 
progress note.  He is competent to report such symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  He states 
that during service in Weisbaden, Germany in 1956, he had to work 
on a plane overnight in subzero temperatures, and that he 
received treatment for his toes, with ongoing symptoms since his 
service.  The Veteran's service treatment reports were partially 
burned in a fire at the National Personnel Records Center and 
are, in parts, illegible; they do not appear to show any relevant 
treatment; his separation examination report, dated in February 
1959, shows that his feet were clinically evaluated as normal.  

The post-service medical evidence includes VA progress notes, 
dated between 2006 and 2008, which show a number of treatments 
for diabetes, foot symptoms, and mycotic nail symptoms; they 
contain a number of notations of neuropathy. 

A report from P.J.G., D.P.M., dated in October 2007, contains 
assessments of chronic paresthesias, intermittent, to toes #1 and 
#2, bilaterally, "consistent with long term effects of 
frostbite"; history of frost bite to toes #1 and #2 with an 
onset in 1956, and NIDDM (non-insulin-dependent diabetes 
mellitus) "without diabetic neuropathy."  

Under the circumstances, the appellant should be afforded 
examination of his feet, to include an etiological opinion.  
McLendon.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
foot examination to determine the etiology 
of any diagnosed foot disorder.  The claims 
folder must be sent to the examiner for 
review, and the examiner must state in the 
evaluation report that he/she has reviewed 
the claims file.  

The examiner should provide the following 
opinion: whether it is at least as likely 
as not (i.e., a 50 percent probability or 
greater) that the appellant has residuals 
of frostbite that are related to his period 
of active duty (between July 1955 and May 
1959).  

2.  The examiner should be notified that 
the term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
The claims file should then be returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


